 SHIMAZAKI CORPShimazakiCorporationandGeorge Condento. Case22-CA-1162513 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 17 September 1984 Administrative LawJudge Steven Davis issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings, and conclusions and toadopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASESTEVEN DAVis, Administrative Law Judge. Pursuantto a charge filed on May 12, 1982, by George Condento,a complaint was issued by Region 22 of the NationalLabor Relations Board on April 10, 1984, against Shima-zaki Corp. (Respondent) The complaint, as amended atthe hearing, alleges that Condento was suspended anddischarged, in violation of Section 8(a)(1) and (3) of theAct, because he presented or attempted to present agrievance under the collective-bargaining agreement, andotherwise engaged in union and concerted activities.Respondent denies the material allegations of the com-plaint,and alleges, as an affirmative defense, that itshould be dismissed because of an arbitration award, pur-suant toOlin Corp.,268 NLRB 573 (1984).The case was heard before me in Newark, NewJersey, on July 12, 1984.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent, having its office and place of business inPort Newark, New Jersey, has been engaged in provid-ing a port service operation for imported motor vehiclesand related servicesDuring the past 12 months, in thecourse of its business operations, Respondent providedservices at the Port Newark facility valued in excess of$50,000 for American Honda Motor Co., Ltd., an enter-prisewhich is directly engaged in interstate or foreign15commerce Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that Local 1478-2,International Longshoremen's Association (the Union), isa labor organization within the meaning of Section 2(5)of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA. Facts1.BackgroundRespondent is engaged in the business of transportingimported Honda vehicles at Port Newark. The vehiclesarrive by ship, are unloaded by longshoremen, and areplaced by them in certain storage areas. Respondent'semployees drive the vehicles from the storage areas tocertain shipping areas where they are loaded onto carcarriers for transportation to automobile dealerships Theemployees involved herein, covered by a collective-bar-gaining agreement with the Union, are Respondent'sdrivers,who drive the cars between the storage andshipping areas, and the shuttle driver, who drives a vancarrying 9 to 12 drivers, to the storage areas. Condento,a shuttle driver, transported the drivers to the storagearea where the drivers then moved the cars to the ship-ping area. Condento then drove to the shipping area,picked up the drivers, and took them to the storage areawhere the process was repeated2.The slowdownOn April 12, 1982, Condento reported to ManagerRudy Locciola his suspicion that the drivers were engag-ing in a work slowdown and suggested that Lucciola ob-serve them. Later that day Lucciola observed the driv-ing speeds and number of trips made by Condento andthe drivers.' Lucciola observed that Condento was driv-ing his van extremely slowly between the storage andshipping areas. Specifically, he saw the van pass 3 timesduring his 30- to 45-minute observation, whereas a one-way trip should only take 3 minutes. According to Luc-ciola, as a result of the slowdown, he assigned some 10body shop employees to work overtime and transportthe cars on each of the days involvedOn April 15, Condento was given an employee warn-ing report which essentially stated that on April 12, 13,and 14, Condento (a) drove the van excessively slowly,thereby slowing down the operation and (b) wasted timein the shipper's office The warning noted that Condentohas an "irregular outlook" toward his work, and con-cluded that "should this persist he will be relieved of hisposition permanently."There is conflicting evidence as to whether Condentoengaged in a deliberate slowdown:(a)As set forth above, Lucciola testified that he ob-served Condento driving the van extremely slowly onthe days involved.1Lucciola made observations on 2 days April 12, and on either April13 or April 14274 NLRB No. 4 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Condento testified that he did not engage in a de-liberate slowdown and that he drove at normal speeds.However, he conceded that traffic was congested onApril 12 through 14 and, as a result, he may have drivenslower than usual.(c)Michael Smith, Respondent's attorney who repre-sented it at the arbitration of Condento's discharge, testi-fied at the instant hearing that at the arbitration, Con-dento admitted his participation in and the seriousness ofthe slowdown and also admitted that he knew that 10additional employees were paid to complete the work.(d) In his opinion and award, the arbitrator stated that"at the hearing, the grievant admitted his participation inand the seriousness of the work slowdown " The arbitra-tor also stated that "the parties stipulated that he was in-volved in a three day work slowdown on April 12, 13and 14, 1982, for which he received an employee warn-ing report."It is strange that Condento would alert his supervisorof a slowdown, invite him to observe the participants,and then himself engage in a slowdown knowing that hissupervisor was watching However, based on Respond-ent'switnesses' testimony and the arbitrator's findingsthat an admission of a slowdown was made by Condentoand the parties stipulated to that, I must find that Con-dento did, in fact, engage in a slowdown. I also note thatCondento's testimony, as compared to that of Respond-ent'switnesses, was lacking. As to material aspects of thecase, particularly what change of hours he was protest-ing, his testimony was wrong. I therefore do not credithis testimony where it conflicts with Respondent's wit-ness.The following day, April 16, a notice was posted bymanagementin the shipper's office. The notice statedthat, effectiveApril 19, the quitting time would be 5p.m. It had previously been 4:15 p in. The notice alsostated that the lunch period was extended from 30 to 60minutes The change was made because of the later after-noon and evening arrival of the trucks at the port. Ac-cordingly, Respondent's employees were needed later tolocate and place in the shipping area any cars needed tocomplete a shipment3.The shop steward incidentOn the day the notice was posted, April 16, Condentowas in the shipper's office. Also present were ShopSteward Joseph Martino, and Shipping Foreman WilliamBastien and Supervisor Peter Martino.It is undisputed that Condento expressed his dissatis-factionwith the new working hours and asked StewardMartino if Respondent was permitted to do this, andwhether the Union could do anything about it.2 StewardMartino replied that Respondent could properly changethe hours. Condento then began cursing him and JosephMartino responded in kind, with the same obscenitiesThe exchange, during which their voices were raised,lasted a few minutes and ended when Joseph Martinoleft the room2JosephMartino testified that Condento asked him whether thechange in hours violated the contractCondento testified that prior to this incident the driv-ers who rode on his van complained "constantly" to himof the change in hours since such change went intoeffect,which he estimated to be 2 to 5 weeks He alsostated that the change, which he said occurred on April15, involved a later starting time-from 7 to 8 a.m -butlater corrected his testimony and stated that the changewas later quitting time.I cannot accept Condento's testimony that the driverscomplained to him about the change of hours, or that onApril 16 he told Steward Martino that employees wereunhappywith such change. First, inasmuch as thechange was first announced on April 16, his coworkerscould not have complained to him about the new hoursfor several weeks as he testifted.3 I similarly reject histestimony that his reason for approaching Martino onApril 16 was to complain that his fellow workers weredissatisfiedwith the new hours It is clear, as testified byRespondent's witnesses, that Condento's discussion withMartinowas precipitated by Condento's reading thenotice posted on April 16 regarding the change. It islikely that if Condento had been listening to his cowork-ers'complaints for several weeks he would have con-fronted Martino earlier with this issue. It is just too coin-cidental that Condento chose April 16, the date thenotice was posted, to speak to Martino about the change.Iaccordingly find that the employees' first awarenessof the change took place on April 16 when the noticewas posted and that Condento confronted Martino aboutthe matter because he had read the notice 4I find it unnecessary to decide whether, as testified byCondento, he told Martino that he wanted to file a"grievance" regarding the change in hours, for the rea-sons discussed infra.On leaving the shipper's office after the altercationwith Condento, Joseph Martino told Manager Lucciolawhat happened, and reported that Condento complainedabout the change in hours and questioned whether Re-spondent could change the hours. Supervisor Peter Mar-tino reported the same incident to Lucciola. Lucciolaconceded that, as a result of his conversations with theMartinos concerning the incident, he suspended Con-dentoThe suspension letter, signed by Lucciola, andgiven to Condento on April 19, stated.On the afternoon of April 16, 1982 Mr GeorgeCondento did with total disrespect and disregardsfor both the age and position (shop steward) heldby Mr. Joseph Martino, degrade and verbally abuseMr. Martino as was witnessed by their peers. Thiswas brought about by Mr. Condento's dissatisfac-tion of policy changes within the company. Mr.Condento is a foreman and should act as such, not amanager, nor a mediator or shop steward. He has3Although two drivers testified on behalf of the General Counsel,they were not asked any questions concerning the change in hours orwhether they complained to Condento about the new hours4Respondent Attorney Smith testified that at the arbitration hearingCondento testified that he complained to Steward Martino after he readthe notice regarding the change in hours As set forth above, I have re-jectedCondento's testimony that he did not see the notice SHIMAZAKI CORPsucceeded in creating a problem in which he is thesource.Decision. Beginning April 20, 1982Two day suspension, after which notification willbe given as to whether he will be allowed to contin-ue work here and in what capacity. That decisionwill be final.ShouldMr Condento be allowed to continueworking, any infraction of rules and regulationswhatsoever, will result in immediate dismissal.At the instant hearing, when asked to explain hisphrase that Condento should not act as a manager, medi-ator, or shop steward, Lucciola testified that he meantthat his job is that of a foreman of the drivers and "if heis to submit a grievance, it is to be submitted correctly."When the suspension was given to Condento, Lucciolahad decided to fire Condento because of his prior workrecord,includingthe latestApril 16 argument withSteward Martino.5 At thetimeLucciola decided to sus-pend and discharge Condento, he was unaware that Con-dento had attempted to file a "grievance" with StewardMartino but, of course, he possessed knowledge of Con-dento's questioning as to whether the change in hourswas permitted by the contract.On April 21, 1982, Lucciola, who had by then decidedto discharge Condento, believed that he needed verifica-tion from the occupants of Condento's van that he (Con-dento) engaged in a slowdown. He asked General Fore-man and admitted Supervisor Peter Martino to interviewCondento's passengers.Martino did so and reported toLucciola that the drivers-passengers stated that it wasCondento and not them who had slowed down. Lucciolatyped a statement which 8 men signed, which stated ineffect that Condento drove the van on the 3 days at issue"extremely slow," and engaged in a "slowdown," requir-ing the overtime work of 10 extra men on each day "tocomplete a normal days work " The statement addedthat the drivers drove as they normally did.One of the signatories, Luis Fuentes, did not work onthe 3 days involved. Two other drivers who signed thestatement,Jose Del Rio and Haskar Worthy, testified atthe instant hearing. Del Rio stated that when questionedby Peter Martino and Joseph Martino, the shop steward,he and the other drivers deniedengagingin a slowdownThey were then asked to sign the statement if the slow-down was Condento's fault and were told that theywould be disciplined if they did not sign. Del Rio statedthat Condento was driving a little slowly, but accordingto the traffic, which was slightly congested. Del Riodenied knowing whether Condento drove slowly inorder towaste time.Worthy testified that it was hisbelief that if he did not sign thestatementhe wouldtherebybe agreeingwith Condento-that the drivers5Condento's work record, which was placed in evidence at the arbi-tration hearing,included aletter of reinstatement dated July 9, 1979, aftera discharge,with a note that"if at any further timewe have anyproblem whatsoever, concerning Condento, he will be terminated imme-diately with no further consideration," and six warning letters from 1980-1982 concerning such infractions as (a) unauthorized leaving of work, (b)hitting and damaging cars with his van (c) unauthorized reassignment ofan employee,and (d)bringingdrivers to punch out at 3 15 instead of 3 3017caused the slowdown and, since Worthy did not engagein a slowdown, he signed the statement. Worthy furtherstated that he was not aware of any intentional slow-down or wasting of time on April 12 through 14, andthatCondento's driving on those days was as usualAfter the signatures were obtained, Lucciola wrote astatement on the bottom of the sheet that "in view of theabove, Mr. Condento is hereby relieved of his position asforeman and discharged."4 The arbitrationCondento grieved his discharge, and an arbitrationhearingwas held on October 14, 1982 Condento wasrepresented by an attorney from the Union. The issue, asframed by the arbitrator, was whether Condento's dis-charge was for just cause under the terms of the con-tract.The arbitrator found that Condento was "dis-charged for the cumulated effect of his infractions whichincluded the work slowdown and the argument with hisshop steward " The arbitrator found that (a) Condentohad been "repeatedly (and often) warned that his behav-ior failed to meet acceptable standards, that he brokecompany rules, regulations and policies, and that he wasa disruption within the Company organization." (b) Atthe arbitration hearing Condento "admitted his participa-tion in and the seriousness of the work slowdown." (c)Condento "blew up" at the shop steward, discreditinghis testimony that he did not "blow up." (d) The shopsteward incident "when taken with a prior record of be-havioral warnings ..gave the company cause for disci-pline." The arbitrator stated that-No company need tolerate nor accept conductwhich is improper, violative of reasonable rules, anddisruptive to the organization. It is unreasonable torequire a company to continue the employ of aworker who performed as Mr Condento has.The arbitrator concluded that Condento's dischargewas (a) for just cause under the contract and (b) reasona-ble under the circumstancesJoseph Martino was not disciplined for his part in thealtercationwith Condento, and Lucciola conceded thathe never disciplined anyone for using abusive languageIll.ANALYSIS AND DISCUSSIONDeferral to ArbitrationInOhn Corp.,268 NLRB 573 (1984), the Board adopt-ed a new standard for implementing itsSpielbergspolicyof deferring unfair labor practice proceedings to arbitra-tors' decisions that are asserted to have resolved issuessubsequently presented to the BoardTheSpielbergstandardswere reaffirmed. These require, for deferral,that the arbitral proceedings appear to have been fair andregular, all parties have agreed to be bound, and the de-cision of the arbitrator is not clearly repugnant to thepurposes and policies of the Act. The new standard re-jected bothSuburbanMotor Freight,247NLRB 146p in6 SpielbergMfgCo,112 NLRB 1080 (1955) 18DECISIONSOF NATIONAL LABOR RELATIONS BOARD(1980), andPropoco, Inc.,263 NLRB 136 (1982). In theinterpretation the Board majorities in those cases placeda further requirement fordeferral,firstenunciated inRaytheonCo.,140 NLRB 883 (1963), that the arbitratorconsider the unfair labor practice issue.Under the new standard, the Board will find that anarbitratorhas adequately considered the unfair laborpractice if (a) the contractual issue is factually parallel tothe unfair labor practice issue, and (b) the arbitrator waspresented generally with the facts relevant to resolvingthe unfair labor practice. To the extent the contractualand statutory standards of review of the unfair laborpractice issue differ, they should be weighed by theBoard in considering whether the arbitration award com-ports with theSpeilbergrequirement that it not be clearlyrepugnant to the Act, a standard requiring that theaward be "palpably wrong" or not susceptible to an in-terpretation consistentwith the Act. Furthermore, theBoard inOlinnow placed on the party seeking to havethe Board ignore the determination of an abitrator, theburden of demonstrating the defects in the arbitral proc-essor award, expressly overrulingSuburbanMotorFreight,supra, to the extent that it provided for a differ-ent allocation of burdens in deferral casesThe General Counsel argues that the deferral is notappropriate because (a) the arbitrator did not adequatelyconsider the unfair labor practice issue and (b) the arbi-tration decision is clearly repugnant to the Act.As to the first issue, the General Counsel asserts thatthe arbitrator did not consider whether (a) Condento wasengaged in protected concerted activity during his con-versationwith Steward Martino and, if so, whether hisconduct was so outrageous that he would forfeit his pro-tected status, (b) Condento was disciplined for his unionor concerted activity of attempting to file a grievance,(c)Respondent condoned abusive language by employ-ees, or (d) the drivers' signatures on the statement accus-ingCondento of the slowdown were voluntarily ob-tained. The answer to these arguments is, and I find, thatpursuant toOlin,the arbitrator adequately considered theunfair labor practice because the contractual issue is fac-tually parallel to the unfair labor practice issue and thearbitrator was presented generally with the facts relevantto resolving the unfair labor practice. The factual ques-tion presented to the arbitrator was coextensive with theissues that would be considered by the Board in a deci-sion on the statutory question-whether Condento wasproperly suspended and discharged for the incident withthe shop steward.? Respondent and the General Counselare in agreement that the moving force behind the sus-pension and discharge was the Condento-Steward argu-ment. Of course, Respondent asserts that Condento over-stepped his bounds in "degrading and verbally abusing"the steward, while the General Counsel alleges that thisargument was caused by Condento's unsuccessful at-tempt to persuade Martino to take action against Re-spondent for the change in the work hours, and Con-dento was thereby disciplined for his attempt to file agrievance. Thus a very clear and identical issue was ad-IThe arbitrator's considerationof Condento's prior work record inreaching his decisiondoes not detract from this findingdressed by the arbitrator-the propriety and legality ofCondento's discussion with the shop steward."It also appears that the arbitrator was presentedgener-allywith the facts relevant to resolving the statutoryquestion-the unfair labor practice The facts involvingthe steward incident were before the arbitrator.9 While itis true that the arbitrator did not discuss the issue of Re-spondent's condonation of abusive language in his opin-ion,nevertheless, because the arbitrator "did hear thefacts on the issue [of the steward incident his] decisioneffectively, although not explicitly, did decide the issue."Chemical Leaman Tank Lines,270 NLRB 1219 at fn. 3(1984). Furthermore, it was unnecessary for the arbitra-tor to consider work slowdown inasmuch as the arbitra-tor referred several times in his opinion that Condentoadmitted engaging in the slowdown and that the partieshad stipulated to that fact.As to the secondissue, it is also clearthat thearbitra-tor's award is not clearly repugnant to the purposes andpolicies of the Act. Even assuming, arguendo, that Con-dento was engaged in protected concerted activity byvirtue of his discussion with his shop steward, the arbi-trator, after hearing all of the evidence, decided that Re-spondent was justified in its discharge of Condento be-cause of his prior work record and the incident withSteward Martino. It has been held that an employer mayproperly discharge an employee for obscene, profane re-marks directed to another employee, notwithstandingthat such language was routinely used in the shop andhad been tolerated by management.Veeder-Root Co.,192NLRB 973, 979, 980 (1981). See alsoNLRB v. ClarkManor Nursing Home Corp.,671 F.2d 657, 662-663 (1stCir. 1982).Accordingly, I find that there is no evidence that thestatutory and contractual issues are factually dissimilar orthat facts generally relevant to the unfair labor practiceissuewere absent from the record made before the arbi-trator.Additionally, the General Counsel has failed to8Condento engaged in protected concerted activities by asking wheth-er (a) the change of hours was permitted by the contract, (b) Respondentcould take such action, and (c) the Union could do something about itSuch conduct, even taken alone, as I find Condento did, is concertedHere, Condento questioned whether he was required to work until 5p in -the new hours As the Supreme Court has statedAs long as the employee's statement or action is based ona reasona-ble and honest belief that he is being, or has been, asked to perform atask that he is not required to perform under his collective-bargain-ing agreement, and the statement or action is reasonably directedtoward the enforcement of a collectively bargained right, there is nojustification for overturning the Board's judgment that the employeeis engaged in concerted activity, just as he would have had he filed aformal grievance[NLRB v City Disposal Systems, Inc,104 S Ct1505 (1984)]It is unnecessary to make a finding as to whether Condento said hewanted to file a "grievance" "as long as the nature of the employee'scomplaintis reasonably clear to the person to whom it is communicat-ed..." City Disposal,supra I accordingly find and conclude that Con-dento was engaged in protected concerted activity in his inquiry to Stew-ardMartino about the change of hours See alsoInterboro Contractors,157 NLRB 1295 (1966), enfd 388 F 2d 495 (2d Cir 1967)9 I cannot credit Condento's testimony that the only issue before thearbitrator was that profanities he used or that his full conversation withthe steward was not related to the arbitrator It makes no sense that onlythe obscenitieswere testified toMoreover,Respondent'switnessesJosephMartino and Smith testified that the full conversation betweenCondento and the steward was testified to at the arbitration hearing SHIMA'ZAKI.CORP19show that the arbitrator's,award is clearly repugnant toOn these findings of fact and conclusions of law andthe Act,i.e., that the-arbitrator's decision is not suscepti-on the entire record,I issue the following recommend-ble to an interpretation,consistent with the Act.ed I oand recommend dismissal,of 'the complaintORDERCONCLUSIONS OF LAW1Respondent ShimazakiCorp.isan employer en-gaged in commerce within the meaning ofSection 2(2),(6), and(7) of the Act2.Deferral to the arbitrator's award is appropriate.3.Respondent has not engaged in the violations of theAct asalleged in the complaint.The complaint is dismissed in its entirety10 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses